ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                         )
                                                     )
Sulphur Springs Valley Electric Cooperative, Inc. )      ASBCA No. 60839
                                                     )
Under Contract No. W9124A-04-C-0011                  )

APPEARANCES FOR THE APPELLANT:                           Brett W. Johnson, Esq.
                                                         Colin P. Ahler, Esq.
                                                         Jason Ebe, Esq.
                                                          Snell & Wilmer LLP
                                                          Phoenix, AZ

APPEARANCES FOR THE GOVERNMENT:                          Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney
                                                         Frank A. March, Esq.
                                                          Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 5 April 2017




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed .
Services Board of Contract Appeals in ASBCA No. 60839, Appeal of Sulphur Springs
Valley Electric Cooperative, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals